DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/30/2021 has been entered.

Status of the Claims
Claims 1-12 currently pending. 
Claims 8-11 are withdrawn. 
Claims 5 and 12 are allowed.
Claims 1-4 and 6-7 are rejected.   

Response to Amendment/Arguments
The Amendment filed 1/30/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant’s arguments have been fully considered. The claim amendments have overcome all objections and rejections outlined in the Advisory Action mailed on 12/28/2020. 


Scope of the Elected Invention
New claim 12 is encompassed by the elected invention of Group I and is examined therewith.
Examination of the Markush-type claims has been extended, as necessitated by amendment in accordance with MPEP 803.02, to the scope of formula (I) that reads on the prior art (vide supra). 
Claims 5 and 12 appear allowable over the prior art.
Claims 8-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Objections
Claim 2 is objected to for reciting an unnecessary proviso stating that R1 is not piperazinyl substituted with (i) or (ii), which scope is encompassed by the broader proviso of claim 1 stating that R1 is not substituted piperazinyl. The proviso in claim 2 should be deleted to place the claim in proper form.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Claim 1 (from which claims 2-4 and 6-7 depend or ultimately depend) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. MPEP § 2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. The MPEP lists factors for determining if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  
In the instant case, the amendment filed 1/30/2021 introduced new matter into claim 1, thereby also introducing new matter into the dependent claims, by adding the following two provisos:
“when R1 is dichlorophenoxy, R2 is not methoxyphenyl, and
when R1 is phenoxy, R2 is not hydroxyphenyl.”
Regarding the first proviso (excluding the subgenus where R1 is dichlorophenoxy and R2 is methoxyphenyl), the broadest description of R1 can be found in the paragraph bridging pp. 8-9 of the specification:

    PNG
    media_image1.png
    327
    1205
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    111
    1196
    media_image2.png
    Greyscale


In the above description there is no mention of R1 (e.g., phenoxy) being disubstituted with chloro. The subsequent paragraph in the specification provides a description of an embodiment wherein R1 is unsubstituted phenoxy (i.e., phenyl linked by O):

    PNG
    media_image3.png
    335
    742
    media_image3.png
    Greyscale

Even though the broadest definition for R1 encompasses dichlorophenoxy, there are no examples depicting a dichlorophenoxy group as R1 and there is no guidance in the specification that would have led a PHOSITA to conclude that the joint inventors invented specific compounds having dichlorophenoxy as R1 together with methoxyphenyl as R2.
Regarding the second proviso (excluding the subgenus where R1 is phenoxy and R2 is hydroxyphenyl), the broadest description of R2 can be found on page 6 of the specification:

    PNG
    media_image4.png
    198
    991
    media_image4.png
    Greyscale

Page 9 of the specification provides a more narrow definition that sets forth the optional substituents that include one or three hydroxy substituents:

    PNG
    media_image5.png
    289
    1011
    media_image5.png
    Greyscale

However, the subsequent embodiment provided in the specification describes the phenyl of R2 being substituted “with one or three substituents selected from the group consisting of halogen, C1-6 alkoxy, phenoxy, and O-C2-6 alkylene-phenyl.” 
Even though the broadest definition for R2 encompasses hydroxyphenyl, there are no examples depicting such a group as R2 and there is no guidance in the specification that would have led a PHOSITA to conclude that the joint inventors invented specific compounds having phenoxy as R1 together with hydroxyphenyl as R2.
In conclusion, it is deemed that the specification fails to provide adequate written description for the aforementioned provisos in claim 1. Consequently, the specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the embodiments being excluded by the provisos.
Applicant may overcome this rejection by deleting the provisos; however, to circumvent the prior art, the definition of R1 may be replaced with the definition from following embodiment, wherein phenoxy is unsubstituted:

    PNG
    media_image3.png
    335
    742
    media_image3.png
    Greyscale

Additionally, the definition of R2 may be replaced with the definition from the following embodiment with “hydroxy” being removed from the list of substituents:

    PNG
    media_image5.png
    289
    1011
    media_image5.png
    Greyscale







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Service, STN Database, Registry No. 39764-03-9 [Entered STN: 16 Nov. 1984].
Registry No. 39764-03-9 discloses the compound
    PNG
    media_image6.png
    132
    354
    media_image6.png
    Greyscale
 and teaches that it has a theoretical mass solubility of 0.017 g/L in unbuffered water at approximately pH 7.01 (page 2), from which a PHOSITA would immediately envisage an aqueous composition comprising said compound. This disclosure anticipates the claimed compound of Formula (I), 
    PNG
    media_image7.png
    111
    204
    media_image7.png
    Greyscale
, as follows:
	Claim 1, wherein R1 is substituted C6-aryl linked by O, R2 is unsubstituted C5-heteroaryl, R3 is H, and R4 is H.
	Claim 3, wherein R2 is unsubstituted pyridinyl.
	Claim 4, wherein R3 and R4 are each H.
 	Claims 6 and 7, wherein a pharmaceutical composition comprises a compound of claim 1 and water as a pharmaceutically acceptable carrier, and wherein the composition is inherently capable of meeting the intended use limitation recited by the preamble (i.e., “treating cardiovascular disease”).

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Service, STN Database, Registry No. 21396-91-8 [Entered STN: 16 Nov. 1984].
Registry No. 21396-91-8 discloses the compound 
    PNG
    media_image8.png
    297
    734
    media_image8.png
    Greyscale
 and teaches that it has a theoretical mass solubility of 0.024 g/L in unbuffered water at approximately pH 7.86 (page 2), from which a PHOSITA would immediately envisage an aqueous composition comprising said compound. This disclosure anticipates the claimed compound of Formula (I), 
    PNG
    media_image7.png
    111
    204
    media_image7.png
    Greyscale
, as follows:
	Claim 1, wherein R1 is substituted C6-aryl linked by O, R2 is substituted C6-aryl, R3 is H, and R4 is H.
	Claim 2, wherein R1 is phenyl linked by O.
	Claim 4, wherein R3 and R4 are each H.
 	Claims 6 and 7, wherein a pharmaceutical composition comprises a compound of claim 1 and water as a pharmaceutically acceptable carrier, and wherein the composition is inherently capable of meeting the intended use limitation recited by the preamble (i.e., “treating cardiovascular disease”).

Allowable Subject Matter
Claims 5 and 12 are allowed.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626